Name: 89/346/EEC: Commission Decision of 16 May 1989 approving the plan for the eradication of classical swine fever submitted by Italy (only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  health;  Europe;  EU finance
 Date Published: 1989-05-24

 Avis juridique important|31989D034689/346/EEC: Commission Decision of 16 May 1989 approving the plan for the eradication of classical swine fever submitted by Italy (only the Italian text is authentic) Official Journal L 140 , 24/05/1989 P. 0035 - 0035*****COMMISSION DECISION of 16 May 1989 approving the plan for the eradication of classical swine fever submitted by Italy (Only the Italian text is authentic) (89/346/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC (1) of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever, as last amended by Council Directive 87/487/EEC (2), and in particular Article 3a thereof, Having regard to Council Decision 80/1096/EEC (3) of 11 November 1980, introducing Community financial measures for the eradication of classical swine fever, as last amended by Council Decision 87/488/EEC (4), and in particular Article 5 thereof, Whereas by letter dated 29 November 1988, Italy has communicated to the Commission a new plan for completing the eradication of classical swine fever; Whereas the plan has been examined and found to comply with Council Directive 80/217/EEC (5) of 22 January 1980 introducing Community measures for the control of classical swine fever, as last amended by Council Directive 87/486/EEC (6), and with Directive 80/1095/EEC and whereas the conditions for financial participation by the Community are therefore met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee; whereas the Fund Committee has been consulted, HAS ADOPTED THIS DECISION: Article 1 The plan for completing the eradication of classical swine fever submitted by Italy is hereby approved. Article 2 Italy shall bring into force by 1 March 1989 the laws, regulations and administrative provisions for implemeting the plan referred to in Article 1; Article 3 This Decision is addressed to Italy. Done at Brussels, 16 May 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 280, 3. 10. 1987, p. 24. (3) OJ No L 325, 1. 12. 1980, p. 5. (4) OJ No L 280, 3. 10. 1987, p. 26. (5) OJ No L 47, 21. 2. 1980, p. 11. (6) OJ No L 280, 3. 10. 1987, p. 21.